Citation Nr: 0212509	
Decision Date: 09/19/02    Archive Date: 09/26/02

DOCKET NO.  97-18 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUE

Entitlement to a higher evaluation for iliotibial band 
syndrome of the left knee, rated as 10 percent disabling from 
September 28, 1995. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

The veteran had active service from August 26, 1992 to 
September 27, 1995. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision by 
which the RO granted service connection for iliotibial band 
syndrome of the left knee and assigned a noncompensable 
evaluation from September 28, 1995.  The veteran appealed.  
By a May 1999 action, the RO increased the rating to 10 
percent, effective from September 28, 1995.  While the 
veteran has not expressly stated that this increase has not 
satisfied her appeal, her actions of participating in the 
Board hearing on appeal indicate as much.  Therefore, the 
Board concludes the veteran seeks the maximum benefit and the 
appeal continues.  AB v. Brown, 6 Vet. App. 35 (1993); West 
v. Brown, 7 Vet. App. 329 (1995).  This appeal has been 
returned to the Board after an April 2000 remand for 
additional development.

The Board observes that the United States Court for Veterans 
Claims (Court) requires that a distinction be made between a 
veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the rating 
question currently under consideration was placed in 
appellate status by a notice of disagreement expressing 
dissatisfaction with an original rating, the Board has 
characterized the rating issue on appeal as set forth on the 
preceding page.


FINDING OF FACT

Iliotibial band syndrome in the left knee is manifested by 
complaints of daily radiating pain, inability to walk in the 
morning, swelling, stiffness, and weakness. There is 
objective evidence of slight valgus deformity, extension 
limited to 5 degrees with slight patella subluxation, and 
flexion to 140 degrees, but no marked subpatellar 
crepitation, no instability, no tenderness, and no effusion. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
iliotibial band syndrome in the left knee have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.3, 4.71a, 
Diagnostic Code 5257 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that the iliotibial band syndrome in her 
left knee is more disabling than contemplated by the assigned 
10 percent evaluation.

Disability evaluations are determined by the application of a 
schedule of ratings, which is, in turn, based on the average 
impairment of earning capacity caused by a given disability.  
See 38 U.S.C.A. § 1155 (West 1991) and 38 C.F.R. § 4.1 
(2001).  Separate diagnostic codes identify the evaluations 
to be assigned to the various disabilities.  If there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2001).  In assessing a claim for a higher 
rating, the history of the disability should be considered.  
See 38 C.F.R. §§ 4.1, 4.2 (2001); Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  

As to the musculoskeletal system, a disability is the 
inability to perform normal working movement with normal 
excursion, strength, speed, coordination, and endurance.  
Weakness is as important as limitation of motion, and a part 
which becomes disabled on use must be regarded as seriously 
disabled.  Functional loss may be due to pain, supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  Weakness is to be 
considered in evaluating the degree of disability, but a 
little-used part of the musculoskeletal system may be 
expected to show evidence of disuse, through atrophy, the 
condition of the skin, absence of normal callosity, or the 
like.  38 C.F.R. § 4.40.

Since this appeal originated from the veteran's disagreement 
with the original rating, the severity of the disability is 
to be considered during the entire period from the date that 
service connection was made effective.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

By way of a brief history of the veteran's disability, 
service medical records indicate that in July 1994 the 
veteran's knees were treated for pain occurring after 
prolonged walking, standing or climbing.  The pain was 
described as dull to sharp, and at times radiated to the hip.  
Examination revealed no gross deformities, effusion, patella 
tenderness, joint limitation, varus or valgus stress, 
Lacrimans, or abnormal gait.  Range of motion studies 
conducted a week later were normal.  In September 1994, 
although having attended "knee school," the veteran still 
reported constant left knee pain described as a posterior 
dull ache, occurring at night and on awakening.  Climbing 
ladders or stairs caused much pain.  She also reported 
swelling with over-activity.  At that point, the left knee 
was tender to palpation posteriorly, but had no masses, no 
Lachman's, no pivot-shift, negative Mcmurray sign and no 
instability.  Active range of motion ranged from 0 to 130 
degrees.  The diagnosis was iliotibial band syndrome.  In 
December 1994 the examination of the left knee was 
characterized as normal, with no obvious signs of deformity, 
swelling, ecchymosis, redness, or tenderness.  In March 1995, 
the veteran was treated for injuries from falling on the left 
knee.  It was found to be mildly tender.  In August 1995 the 
left knee was examined and there was no effusion, no soft 
tissue swelling, negative Lachman's, negative Apleys, 
negative Mcmurray sign, no atrophy, and no patellar 
apprehension or grind.  There was tenderness on palpation and 
decreased biceps strength.  Range of motion was full.  The 
separation Report of Medical History shows a notation of left 
knee swelling and giving out, and a brace for the left knee.  

A VA examination report dated in March 1997 shows the veteran 
indicated that she loses balance due to pain, occasionally 
limps, and has posterolateral lower thigh pain and occasional 
pain going from the ankle posteriorly to the left buttock, 
but it goes up the extremity posteriorly and not laterally.  
She also complained of numbness and tingling around the front 
of the kneecap and daily pain mostly in the popliteal region.  
Examination revealed a slight limp on the left, satisfactory 
heel and toe raises, and stable cruciate and collateral 
ligaments.  Mcmurray sign was negative and there was no 
effusion, crepitation, or pain on passive motion of the 
patella.  Strength was within normal limits.  There was no 
instability of the knee or patella.  There was slight to 
slight-plus tenderness to palpation around the distal 
hamstring muscles in the popliteal region, but otherwise no 
tenderness about the extremity, including none specifically 
over the iliotibial band.  Sensory exam to pinwheel was 
within normal limits in the left lower extremity.  There is 
no contracture of the iliotibial band, no tenderness to 
palpation, no complaints of pain, and no pain on resistance 
against abduction.  Active range of motion in the left knee 
ranged from 0 to 150 degrees with no complaints of pain.  
There was no definite evidence of an iliotibial band syndrome 
of the left knee or thigh.  The symptoms were at the distal 
insertion of the hamstring tendons which indicated strain.  
Left knee x-rays demonstrate no evidence of fracture, 
osteoarthritis, or joint effusion.  

During the February 2000 Board hearing the veteran testified 
that if she does not keep moving the leg it will seize up, 
and pain will run from the ankle through the knee into the 
hip bone.  She has a leg brace and is attending college with 
a view towards obtaining a degree which will allow her to 
secure a job that will allow her to move her legs.  She 
stated that her leg seizes up one time a week and the seizing 
lasts for the whole week.  At these times she experiences 
deep pain that is like stabbing and grinding from her ankle 
all the way up into the hipbone, and it shakes.  At that 
time, if she tries to stand on the knee she will fall.

The report of a February 2002 VA examination notes the 
veteran's complaints of left knee stiffness in the morning 
and swelling at the end of the day after walking a lot.  She 
reports the knee collapses three times a week, and is worse 
in damp weather and after climbing a lot of stairs.  The 
report relates the veteran's complaints of having difficulty 
running and squatting.  She relates hearing popping and 
squeaking, and experiencing pain, stiffness and weakness.  An 
examination revealed that the veteran walked nicely and was 
able to walk on heels and toes.  The report notes slight 
valgus and a range of motion from 5 degrees hyperextension to 
140 degrees flexion.  The examiner noted slight patella 
subluxation on extension.  The patella was a bit lax on 
handling, but not exquisitely sensitive.  There was no marked 
subpatellar crepitation, no varus or valgus instability and 
ligaments were intact.  Drawer, Lachman's, pivot-shift, and 
Mcmurray signs were negative.  There was no tenderness along 
the joint line and no apparent effusion.  The right knee 
examination, similar to the left, showed only slight 
subluxation of the patella.  Range of motion was the same for 
both knees.  The examiner noted that the veteran points to 
the medial side of her left leg as the pulled muscle, that 
being her iliotibial band syndrome, even though the 
iliotibial band is situated on the lateral side of the knee.  
The examiner diagnosed possible chondromalacia or subluxation 
of the patella.  There was no ankylosis, no gross instability 
other than the slight laxity of the left patella, and no true 
locking.  There was no evidence of pain on motion.  It was 
felt that the veteran could carry on with the usual 
activities of daily living with the exception that excessive 
stairs or squatting produces some symptoms.  Slight weakness 
in the left quadriceps was indicated by the reduced girth of 
the thigh.  During any episode of pain or flare-up, the 
symptomatology would be worse and would limit her function, 
but there is no loss of range of motion in the knee.  The 
examiner opined that the veteran's overall symptomatology is 
mild rather than moderate or severe.  

As noted above, the veteran's disability is presently 
evaluated as 10 percent disabling under Diagnostic Codes 5257 
by analogy.  38 C.F.R. §§ 4.71a; 4.27.  Diagnostic Code 5257 
provides for assignment of a 10 percent rating when there is 
slight recurrent subluxation or lateral instability; a 20 
percent rating when there is moderate recurrent subluxation 
or lateral instability; and a 30 percent rating when there is 
severe recurrent subluxation or lateral instability.  

The Board finds that the veteran's symptoms do not warrant a 
compensable rating under Diagnostic Code 5257.  In this 
regard, the Board observes that the evidence shows some 
subluxation of the patella, but no subluxation or instability 
of the knee joint itself.  Absent subluxation or instability 
of the joint, a compensable rating is not warranted under 
these criteria.  

Although the Board has considered the veteran's symptoms 
under other Diagnostic Codes, the Board finds a rating higher 
than 10 percent is not available under any other Diagnostic 
Code.  On this point, since there is no evidence of 
ankylosis, nonunion or malunion of the tibia and fibula, or 
removal of the semilunar cartilage, evaluation under 
Diagnostic Codes 5256, 5259, or 5262 is not warranted.  
Similarly, in the absence of evidence of joint effusion, a 
rating under Diagnostic Code 5258 is not warranted.  With 
respect to Diagnostic Code 5263, given that the highest 
possible rating thereunder is 10 percent, evaluation under 
that Code provision will not yield a more favorable result 
for the veteran.  To obtain a higher rating under the 
limitation of motion codes, the evidence must show a 
limitation of motion to 30 degrees in flexion or 15 degrees 
in extension.  Diagnostic Codes 5260, 5261.  Because the 
veteran's motion is only limited to 5 degrees in extension, a 
higher rating under these provisions is not warranted.  Id.  
Moreover, it was specifically noted that there was no pain on 
motion found.  Although it has been determined that her 
symptoms would be worse during a flare-up or episode of pain, 
the examiner specifically indicated that additional 
disability during such an episode could not be equated to the 
diagnostic criteria.  It was nevertheless noted that her 
overall symptomatology would be "mild," not moderate or 
severe.  Such a conclusion is consistent with her current 
rating of 10 percent based on functional loss.  Consequently, 
a higher schedular rating is not warranted.  This is so 
during the entire period since the award of service 
connection.  Fenderson, supra.  

Finally, the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b).  The evidence does not indicate that the 
veteran's left knee iliotibial band syndrome disability, by 
itself, has resulted in a marked interference with employment 
or necessitated frequent periods of hospitalization so 

as to render impractical the application of the regular 
rating schedule standards.  To the extent that the disability 
interferes with the ability to conduct a particular duty of 
employment, any resulting impairment in earning capacity is 
contemplated by her 10 percent disability rating.  See 38 
C.F.R. § 4.1.  Accordingly, the criteria for submission for 
assignment of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) have not been met.

As to the benefit of doubt rule, in this case there is not an 
approximate balance of positive and negative evidence 
allowing the application of the benefit-of-the-doubt rule.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55- 56 (1990).  The 
appeal is denied.

In reaching these conclusions, the Board acknowledges the 
notice requirements and duty-to-assist obligations prescribed 
by the Veterans Claims Assistance Act of 2000 (Act), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)), as implemented by VA regulations.  66 
Fed. Reg. 45,630-32 (Aug. 29, 2001) (codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  In 
addition to discarding the requirement that a claim be well 
grounded for the duty-to-assist provisions to be triggered, 
the changes imposed certain notice obligations on VA. 

The RO notified the veteran and her representative of the 
changes in the law in the May 2002 SSOC.  Additionally, by 
letter dated in May 2000, the RO advised the veteran of 
outstanding evidence she needed to submit to substantiate the 
claim.  The Board is not aware of any potentially relevant 
outstanding records related to the issues on appeal or of any 
notice requirements that were not met.  An adequate VA 
examination was provided to the veteran in February 2002.  
Therefore, the Board finds that the duties under the Act have 
been met. 



								(Continued on next 
page)

ORDER

A rating higher than 10 percent for iliotibial band syndrome 
is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

